Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amended claims: applicant has amended the independent claims to include the indicated/suggested allowable subject matter from the previous action.
Allowable Subject Matter
Claims 1, 2, and 4 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210173414 A1, Starr et al, “COOPERATIVE UNMANNED AUTONOMOUS AERIAL VEHICLES FOR POWER GRID INSPECTION AND MANAGEMENT”
	Starr et al gives a power grid inspection drone; same industry/field of use as applicant’s drone. However Starr focuses on communication between the drone, other drones, the cloud/a remote sever and sensors installed on the powerlines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661